United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    May 5, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-50174
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

VICTOR MANUEL ARROYO-BALDERAS,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. EP-03-CV-168-5-PRM
                       --------------------

Before JONES, BARKSDALE and PRADO, Circuit Judges.

PER CURIAM:*

     Victor Manuel Arroyo-Balderas pleaded guilty to a

superseding information charging him with misprision of a felony.

Arroyo has appealed his conviction, arguing that his guilty plea

was involuntarily entered because the factual basis does not

support his guilty plea to misprision of a felony.     Arroyo

concedes that this court’s review is for plain error.      See United

States v. Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994) (en

banc).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-50174
                                -2-

     Arroyo has not shown that the district court plainly erred

in determining that the guilty plea had a basis in fact

establishing the essential elements of the offense.   The record

reflects that Arroyo understood that he was pleading guilty to

failing to disclose to an FBI agent that he knew of a violation

of 42 U.S.C. § 6928(d)(2)(A).   Moreover, any error on the part of

the district court did not affect Arroyo’s substantial rights.

Arroyo’s plea was to a substantially reduced charge after the

Government had presented its evidence and after Arroyo’s motion

for a judgment of acquittal was denied.   The facts and charges

were well understood by the parties at that stage of the

proceeding.   The judgment is AFFIRMED.